DETAILED ACTION

Response to Arguments
Applicant’s arguments, see Applicant’s Arguments and Remarks, filed 11/24/2021, with respect to the rejection of claims 2, 10, 12 and 20-22 under 35 USC 103 have been fully considered and are persuasive in view of the incorporation of allowable subject matter (see discussion in “Allowable Subject Matter”, infra).  The previous grounds of rejection have been withdrawn. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 3-6, 8-9, 11, 13-16 and 18-19 are allowed. 

Regarding claims 1 and 11, the prior art fails to teach, suggest or disclose a method for use in a wireless transmit/receive unit (WTRU) the method comprising and a wireless transmit/receive unit (WTRU) comprising a processor, receiver and transmitter a processor configured to determine whether the DCI is a first type or a second type the processor configured to generation, on a condition that the DCI is determined to be the first type, the multi-but HARQ feedback by repeating a single bit multiple times by based on a number of CBGs in at least one TB. 
Xi, et al. (US Pre Grant Publication No. 2012/0176947 A1) discloses filling empty HARQ-ACK message slots with other HARQ-ACK messages to increase reliability. However, a number of differences exist between Xi and the art claimed here. First, as Xi deals with other CDMA multiplexed slots and not bits within a single multi-bit HARQ ACK field. Second, Xi only nebulously states that “other” HARQ-ACK messages could be repeated in the empty slots and does not necessarily disclose repeating a single HARQ ACK message multiple times up to an available number of CGBs. Therefore, the prior art fails to teach, suggest or disclose all elements of the claimed invention.
Regarding dependent claims 3-6, 8, 9, 13-16, 18 and 19 the claims depend from claims 1 and 11 and are deemed allowable for the reasons stated with respect to claims 1 and 11, supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M CRUTCHFIELD/               Primary Examiner, Art Unit 2466